              Case 3:18-cv-01701-VAB Document 88 Filed 10/25/19 Page 1 of 3



                                  UNITED STATES DISTRICT COURT

                                      DISTRICT OF CONNECTICUT


    RICHARD ROE,
                                                      CIVIL NO. 3:18-cv-01701-VLB
                               Plaintiff,

               v.

    THE HOTCHKISS SCHOOL,

                               Defendant.


                     FRCP RULE 29 STIPULATION TO SHARE DISCOVERY

            In the interest of efficiency and pursuant to Fed. R. Civ. P. 1, the parties hereby agree that

depositions and documents pertaining to The Hotchkiss School and taken and/or produced in

Doe v. The Hotchkiss School, 3:15-cv-00160 (VAB) may be used in this action, Roe v. The

Hotchkiss School 3:18-cv-01701-VLB, as if taken and/or produced in this action, Roe v. The

Hotchkiss School, 3:18-cv-01701-VLB.

            Documents and/or testimony marked confidential in the Doe v. The Hotchkiss School,

3:15-cv-00160, shall remain confidential and shall be subject to the same protective order

conditions as set forth in protective orders in Doe v. The Hotchkiss School, 3:15-cv-00160 and in

Roe v. The Hotchkiss School, 3:18-cv-01701-VLB.

            To the extent possible, the identity of John Doe will not be revealed in this action. To the

extent any documents or testimony sought to be used in this action contain the true identity of

John Doe, it shall be redacted before use in this litigation.      However, nothing in this paragraph

will preclude the Parties from using the videotaped depositions of John Doe or any other witness.




1848294.3
            Case 3:18-cv-01701-VAB Document 88 Filed 10/25/19 Page 2 of 3



Dated: October 25, 2019


                                  Fabrice N. Vincent
                                  LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                  275 Battery Street, 29th Floor
                                  San Francisco, CA 94111-3309
                                  Telephone: (415) 956-1000
                                  Facsimile: (415) 956-1008
                                  fvincent@lchb.com

                                  Wendy R. Fleishman
                                  Annika K. Martin
                                  Patrick I. Andrews
                                  LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                  250 Hudson Street, 8th Floor
                                  New York, NY 10013-1413
                                  Telephone: (212) 355-9500
                                  Facsimile: (212) 355-9592
                                  wfleishman@lchb.com
                                  akmartin@lchb.com
                                  pandrews@lchb.com

                                  Hugh W. Cuthbertson
                                  Glenn Duhl
                                  ZANGARI COHN CUTHBERTSON DUHL
                                  & GRELLO P.C.
                                  59 Elm Street, Suite 400
                                  New Haven, CT 06510
                                  Telephone: (203) 789-0001
                                  Facsimile: (203) 782-2766

                                  Attorneys for Plaintiff Richard Roe

Dated: October 25, 2019
                                  /s/ Kate Dion
                                  ________________________
                                  Kathleen E. Dion (ct28605)
                                  Email: kdion@rc.com
                                                             /s/ Kate Dion
                                  Bradford S. Babbitt (ct13938)
                                  Email:bbabbitt@rc.com
                                  Jeffrey J. White (ct25781)
                                  Email: jwhite@rc.com
                                  Robinson & Cole LLP
                                  280 Trumbull Street
                                  Hartford, CT 06103-3597
                                  Tel. No.: (860) 275-8200
                                  Fax No.: (860) 275-8299

                                  Attorneys for Defendant The Hotchkiss School




1848294.3                                  2
            Case 3:18-cv-01701-VAB Document 88 Filed 10/25/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE
                The undersigned hereby certifies that on this 25th day of October, 2019, a copy of

FRCP Rule 29 Stipulation To Share Discovery was sent via email and U.S. mail to Bradford S.

Babbitt, Jeffery J. White and Kathleen E. Dion, at Robinson & Cole, LLP, 280 Trumbull Street,

Hartford, CT 06103-3597.

                Dated at San Francisco, California, this 25th day of October, 2019.




                                                              Fabrice N. Vincent




1848294.3                                        3
